DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
- The amendment filed on August 02, 2021 has been entered.
- Claims 1, 3-15 and 17-26 are pending.
- Claims 1, 3-15 and 17-26 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as recited, i.e. “the advanced narrow band traffic controller unit comprises a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of: receiving narrow band data into a data structuring queue on a second machine-readable medium; monitoring the data structuring queue to identify narrow band frequency; enhancing the narrow band data flow rate using data structuring compression selected based on the identified narrow band frequency for controlled data flow; and transmitting the structured data to the appropriate narrow band broadcast transmitter for broadcast transmission, such that the controlled data rate affords improved transmission” (Claims 1 and 10 ). “The closest prior art found is as follows:

Miura et al. (Pub. No. US 2004/0184540 A1)- This transcoder 20 includes an MPEG stream receiving part 28 receiving in a real-time manner an MPEG stream from the MPEG encoder 10, an MPEG decoding part 29 decoding the received MPEG stream, a video D/A converter 30 converting the decoded digital video data into analog video data, an audio D/A converter 31 converting the decoded digital audio data into analog audio data, a selecting switch 32 for selecting as to whether or not the received MPEG stream is dispatched through the narrow band network NW2, a MPEG stream buffer 33 once storing the received MPEG stream, a stream buffer writing part 26 writing the received MPEG stream into the MPEG stream buffer 33, a stream buffer reading part 25 reading out the MPEG stream once stored in the MPEG stream buffer 33, a time information updating part 34 updating the time information of the MPEG stream by a manner as will be described later, an MPEG stream dispatch part 
None of these references, taken alone or in any reasonable combination, teach the claims as recited," the advanced narrow band traffic controller unit comprises a machine-readable medium having instructions stored thereon for execution by a processor to perform a method comprising the steps of: receiving narrow band data into a data structuring queue on a second machine-readable medium; monitoring the data structuring queue to identify narrow band frequency; enhancing the narrow band data flow rate using data structuring compression selected based on the identified narrow band frequency for controlled data flow; and transmitting the structured data to the appropriate narrow band broadcast transmitter for broadcast transmission, such that the controlled data rate affords improved transmission” (Claims 1 and 10 ) in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tejis Daya/Primary Examiner, Art Unit 2472